United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 00-1629NE
                                   _____________

United States of America,               *
                                        *
            Appellee,                   *
                                        *
      v.                                * On Appeal from the United
                                        * States District Court
Jose Guadalupe Serrano-Sanchez, also * for the District of
known as Carlos Alvarez, also known * Nebraska.
as Pedro Guerro, also known as          *
Antonio Villaescusa-Ibarra, also known * [Not To Be Published]
as Arturo Orosco, also known as         *
Jose Sorrano Sanchez, also known as     *
Carlos Savala Alvarez, also known as *
Jose Guadalupe Sanchez,                 *
                                        *
            Appellant.                  *
                                   ___________

                            Submitted: March 21, 2001
                                Filed: April 2, 2001
                                    ___________

Before RICHARD S. ARNOLD, BEAM, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.
       Jose Serrano-Sanchez appeals the sentence imposed by the District Court1 after
he pleaded guilty to illegally reentering the United States following deportation, in
violation of 8 U.S.C. § 1326(a). The presentence report (PSR) recommended a
Guidelines imprisonment range of 77-96 months. The District Court sentenced
defendant to 8 years (96 months) imprisonment and 3 years supervised release. On
appeal, counsel moved to withdraw pursuant to Anders v. California, 386 U.S. 738
(1967). In his Anders brief, counsel argues that defendant’s sentence is too severe for
his offense, because of his limited education and the fact that he has never before been
convicted for illegal reentry. Counsel conceded that Serrano-Sanchez did not object
to the Sentencing Guidelines range established by the PSR, and that he did not file a
downward-departure motion.

        We conclude Serrano-Sanchez’s argument is unreviewable. See United States
v. Woodrum, 959 F.2d 100, 101 (8th Cir. 1992) (per curiam) (dismissing defendant’s
appeal for lack of jurisdiction when he argued his sentence was excessive because it
was imposed at top of Guidelines range; sentence is not reviewable merely because it
is at top of properly calculated Guidelines range); United States v. Hutchinson, 926
F.2d 746, 747 (8th Cir. 1991) (per curiam) (defendant’s request to be sentenced at low
end of Guidelines range is unreviewable).

       After conducting the required review under Penson v. Ohio, 488 U.S. 75 (1988),
we find no non-frivolous issues. Accordingly, we affirm and grant counsel’s motion
to withdraw.




      1
        The Honorable William G. Cambridge, United States District Judge for the
District of Nebraska, now retired.
                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             -3-